                            1   DAVID G. SPIVAK (SBN 179684)
                            2         david@spivaklaw.com
                                STEPHANIE GREENBERG (SBN 324335)
                            3         stephanie@spivaklaw.com
                            4   THE SPIVAK LAW FIRM
                                16530 Ventura Blvd., Ste. 203
                            5   Encino, CA 91436
                            6   Telephone (818) 582-3086
                                Facsimile (818) 582-2561
                            7
                            8   Attorneys for Plaintiff,
                            9   DEVIER AVERY, and all others similarly situated
                                (Additional Counsel on Following Page)
                        10
                        11                            UNITED STATES DISTRICT COURT
                        12        EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO DIVISION
                        13
                        14      DEVIER AVERY, on behalf of himself,       Case No.: 2:19-cv-00924-KJM-AC
                                and all others similarly situated,
                        15
                                                                          ORDER ON STIPULATION FOR
                        16                   Plaintiff(s),                LEAVE TO FILE PLAINTIFF’S
                        17                                                FIRST AMENDED COMPLAINT
                                             vs.
                        18                                                [Fed. R. Civ. Proc. Rule 15(a)(2),
                        19      AKIMA, LLC, an Alaska limited             Local Rule 15-1]
                                liability company; AKIMA SUPPORT
                        20
                                OPERATIONS, LLC, an Alaska limited        Hon. Kimberly J. Mueller
                        21      liability corporation; and DOES 1         U.S. District Court Judge
                                through 50, inclusive,                    Courtroom 3
                        22
                        23                   Defendant(s).
                        24
                        25
                        26
                        27
                        28

Employee Rights Attorneys                                             1
16530 Ventura Bl. Ste 203
    Encino CA 91436
   (818) 582‐3086 Tel           Avery v. Akima, LLC, et al.      Order on Stipulation to File First Amended Complaint
   (818) 582‐2561 Fax
     SpivakLaw.com
                            1                            ATTORNEYS FOR DEFENDANT

                            2   HEATHER D. HEARNE (SBN 254496)
                            3         hdh@kullmanlaw.com
                                THE KULLMAN FIRM
                            4
                                A Professional Law Corporation
                            5   4605 Bluebonnet Blvd., Suite A
                                Baton Rouge, LA 70809
                            6
                                Telephone: (225) 906-4245
                            7   Facsimile: (225) 906-4230
                            8
                                Attorney for Defendants
                            9   AKIMA, LLC and AKIMA SUPPORT OPERATIONS, LLC
                        10
                                                  ADDITIONAL ATTORNEY FOR PLAINTIFF
                        11
                        12      Walter Haines (SBN 71075)
                                      whaines@uelglaw.com
                        13
                                UNITED EMPLOYEES LAW GROUP
                        14      5500 Bolsa Ave., Suite 201
                        15      Huntington Beach, CA 92649
                                Telephone: (562) 256-1047
                        16      Facsimile: (562) 256-1006
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28

Employee Rights Attorneys                                             2
16530 Ventura Bl. Ste 203
    Encino CA 91436
   (818) 582‐3086 Tel           Avery v. Akima, LLC, et al.      Order on Stipulation to File First Amended Complaint
   (818) 582‐2561 Fax
     SpivakLaw.com
                            1         Pursuant to the stipulation of the parties and good cause appearing therefore,
                            2   IT IS HEREBY ORDERED THAT:
                            3         1.     Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure,
                            4   Plaintiff is granted leave to file the First Amended Complaint (“1AC”) pursuant to
                            5   the stipulation between Plaintiff and Defendants.
                            6         2.     Pursuant to Local Rule 15-1, Plaintiff shall promptly file the 1AC in
                            7   this Court’s CM/ECF system.
                            8         3.     This stipulation will not prevent Defendants from responding to the
                            9   1AC by answer, motion to dismiss, motion to strike, or other responsive pleading.
                        10            4.     Defendants’ responsive pleading to the 1AC shall be due within
                        11      twenty-eight days after the filing of the 1AC on the Court’s CM/ECF system.
                        12            5.     The fact that Defendants have stipulated to the foregoing is not
                        13      intended to be, and should not be construed as, an admission by Defendants that
                        14      they accept, concede, or admit the allegations asserted in the 1AC. Despite this
                        15      stipulation, Defendants retain all rights and defenses available to it in response to
                        16      the allegations, claims and matters asserted in the 1AC.
                        17            IT IS SO ORDERED.
                        18      DATED: July 29, 2019.
                        19
                        20
                                                                         UNITED STATES DISTRICT JUDGE
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28

Employee Rights Attorneys                                                 3
16530 Ventura Bl. Ste 203
    Encino CA 91436
   (818) 582‐3086 Tel           Avery v. Akima, LLC, et al.         Order on Stipulation to File First Amended Complaint
   (818) 582‐2561 Fax
     SpivakLaw.com
